The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Detailed Action
Claims 1-14, 16-18 and 22-23 have been examined.Claims 1-14, 16-18 and 22-23 have been rejected.

Response to Arguments
The arguments submitted December 7, 2021 have been fully considered but are not persuasive.  Applicant's response regarding objections to the claims are accepted and the objections are withdrawn.  Regarding the double patenting rejection, the rejection is withdrawn.  
	Regarding the 102 rejection of independent claims, Applicant argues that Arora does not disclose limitations of the independent claims.  The examiner respectfully disagrees.  The rejection below describes how Arora discloses each claim limitation.  Applicant has not provided any specific arguments regarding Arora to be addressed.  
	Regarding claims 5, 11 and 17, Applicant additionally argues that Arora does not disclose the claimed limitations.  The examiner respectfully notes that the rejection is based on obviousness and the scope of the rejected subject matter is not limited to the express disclosure of Arora.  The rejection notes that Arora teaches that the debug container may experience slow-downs.  The rejection then states that it would be obvious to a person of ordinary skill in the art that a use of an SSD, a larger memory pool and greater CPU capabilities will make a host more capable of coping with slow not be obvious to one of ordinary skill in the art.  Some additional references have been attached and referenced in the rejection, though they are not relied upon for the rejection.  These references speak to the obviousness of using an SSD, a larger pool of memory, or a better CPU to increase computing performance.


Claim Rejections - 35 USC § 102(a)(1)

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 2, 6-8, 12-14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parikshan: Live Debugging of Production Systems in Isolation by Nipun Arora (from the IDS submitted July 10, 2019) (herein Arora).

As per claim 1, Arora discloses a method for providing debug information associated with computer software executing in a production container, said method comprising:
	replicating, by one or more processors, the production container as a debug container (section 3.1, a debug container is cloned);
	executing, by the one or more processors, the computer software in the production container and corresponding computer software in the debug container (section 3.1, the debug container may execute a snapshot of the production container);
	processing, by one or more processors, user requests originating from a user’s computer (section 3.2.1, data originates from the client computer, these may be requests as in the last two paragraphs of section 1), said processing user requests comprising: 
		a gateway sending each user request to the computer software executing in the production container (section 3.2.1, data from the client is sent to a proxy which sends the communication to the production container), said gateway replicating each user request sent to the computer software executing in the production container which creates a replicated request that is a copy of the user request (section 3.2.1, in addition to sending the communication to the production container, data is sent to the debug container), said gateway sending each replicated request, created by the gateway via said replicating each user request (see abstract, agents replicate inputs from clients to both the production and debug container), to the corresponding computer software executing in the debug container (section 3.2.1, data is sent to the debug container, the debug container operates based on the data and transmits a reply), said computer 
	sending, by the one or more processors to a local or remote server, an outbound request from the computer software executing in the production container (section 3.3, second paragraph, incoming requests from the production container are forwarded by the aggregator to the backend link);
	receiving, by the one or more processors from the local or remote server, inbound responses to the outbound request (section 3.3, second paragraph, responses from the backend are sent to the aggregator and then forwarded to the production container);
	storing, by the one or more processors, the outbound request (section 3.5, divergence is checked by comparing output received in the proxy) together with the inbound responses (section 3.3, second paragraph, responses are stored in the FIFO to send to debug container at the proper time to appear to be responses to its outgoing requests);
	presenting, by the one or more processors, the stored inbound responses to the computer software executing in the debug container as if the inbound responses had resulted from a real request from the computer software executing in the debug container even though the computer software executing in the debug container does not 
	storing, by the one or more processors, debug information generated by the corresponding computer software executing in the debug container (section 5, debug logs may be created); and
	debugging, by the one or more processors using the stored debug information generated by the computer software executing in the debug container, the computer software executing in the production container (section 5 provides examples of using the stored information to debug a container).

As per claim 2, Arora discloses the method of claim 1, said method further comprising utilizing the stored debug information to debug the computer software executing in the production container (section 5 provides examples of using the stored information to debug a container). 

As per claim 6, Arora discloses the method of claim 1, wherein the method further comprises:


As per claims 7, 8 and 12, these claims recite limitations found in claims 1, 2 and 6, respectively, and are respectively rejected on the same grounds as claims 1, 2 and 6.

As per claims 13, 14 and 18, these claims recite limitations found in claims 1, 2 and 6, respectively, and are respectively rejected on the same grounds as claims 1, 2 and 6. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the 
Claim 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Arora in view of Park (US Patent Application Publication 2011/0252404).

As per claim 3, Arora discloses the method of claim 2. Arora does not express disclose the method comprising utilizing the stored debug information through a web interface. Park ('404) teaches performing remote debugging of software using a web browser interface (paragraph 1). 

Prior to the effective filing date of the claimed invention it would have been it would have been obvious to a person of ordinary skill in the art to modify the container debugging system disclosed by Arora such that a user may interact with the debugging system remotely using a web browser interface, as taught by Park ('404). This modification would have been obvious because remote debugging, as would be clear to one of ordinary skill in the art, saves a user from needing to relocate to be near to the machine being debugged, while the web interface is more convenient to unskilled user than a command line interface (Park ('404) paragraphs 8 and 9). 

As per claim 9, this claims recites limitations found in claim 3 and is rejected on the same grounds as claim 3. 

s 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arora in view of Guan (US Patent Application Publication 2014/0289707). 

As per claim 4, Arora discloses the method of claim 1. Arora does not expressly disclose the method further comprising:
	said production container running a first build of software that has a maximum number of compiler optimizations enabled for maximum performance of the computer software; and
	said debug container running a second build of the computer software that has a minimal number of compiler optimizations so as to increase a debug ability of the debug container and to reduce an impact of compiler errors. 

Guan ('707) teaches a software debugging system in which both optimized and non- optimized debug versions of software are compiled (see abstract and paragraphs 11 - 12). 

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the software container debugging disclosed by Arora such that the production container is optimized and the debug copy is not optimized, as taught by Guan ('707). This modification would have been obvious because, as would be clear to one of ordinary skill in the art, compiler optimizations mean that the produced software is more compact and may run more efficiently, while use of non-optimized version for debugging allows the debugging personnel to utilize 

As per claims 10 and 16, these claims recite limitations found in claim 4 and are rejected on the same grounds as claim 4.

Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arora.

As per claim 5, Arora discloses the method of claim 1. Arora does not expressly disclose the method wherein the computer software in the debug container is executed on hardware that is optimized for generating debug information by using solid state storage devices, a larger memory capacity than the production container's memory capacity, and a larger CPU capacity than the production container's CPU capacity. 

Arora teaches that an extra server that hosts a debug container may be used to host multiple debug containers (section 3.1). Arora also teaches that the debug containers may experience extreme slow-downs (second to last paragraph of section 5).

The examiner takes official notice that it is well known in the art to increase software performance by utilizing a SSD, increasing memory capacity, and increasing CPU capabilities (see, for example, attached NPL references related to adding RAM, a 

Prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the container debugging system disclosed by Arora such that the debug container is hosted on a server with a solid state storage device and a large memory and CPU capacities, as is well known in the art. This modification would have been obvious because, as would be clear to one of ordinary skill in the art, larger memory pools and CPU capabilities will make a host more capable of handling slow software and multiple concurrent software containers, as is experienced by Arora.

As per claims 11 and 17, these claims recite limitations found in claim 5 and are rejected on the same grounds as claim 5.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Arora in view of "Debug.Assert is Causing My Application to Exit" by StackOverflow (herein StackOverflow).

As per claim 19, Arora discloses the method of claim 1. Arora does not expressly disclose the method wherein said executing the computer software in the production container and the debug container comprises executing the computer software in the production container with assertions disabled and executing the computer software in 

StackOverflow teaches some general uses of Debug.Assert statements in program code. These statements are used to verify the state of the application by asserting a condition is true, and when the assert fires because the condition is false, an abort dialog appears that will abort the application (first few paragraphs of question submitted by user Lysergic-acid).

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the parallel debugging and production containers of Arora such that the debug container includes Debug.Assert statements which terminate the program if they evaluate as false, as taught by StackOverflow. This modification would have been obvious because assertions protect a program from continuing to execute with a programmer's error (StackOverflow, see both answers by user Dranhakar on April 13, 2011 at 7:22 and at 7:35). It would also have been obvious to have such assertion statements disabled in the production container because Debug.Assert statements are stripped out of release build software (StackOverflow, see answer by user Jackson Pope on April 13, 2011 at 7:21). 

.




Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Smith teaches replicating client requests to a test server for analysis.  Birke teaches using VM cloning to monitor VM behavior where network traffic is copied and forwarded to both production VM and clones.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571) 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.  The examiner may be e-mailed at joseph.schell@uspto.gov though communications via e-mail are not permitted without a written authorization form (see MPEP 502.03).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.